Case 2:18-cv-04360-RRM-AKT Document 56 Filed 03/08/19 Page 1 of 7 PagelD #: 390

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

JOHN BENJAMIN SILVERSTEIN, Docket No. 18-CV-4360 (JFB)(AKT)

 

Plaintiff,
-against-

MASSAPEQUA UNION FREE SCHOOL DISTRICT
(the “District”), NASSAU COUNTY BOARD OF
COOPERATIVE EDUCATION SERVICES (“BOCES”), and
CONTEMORARY COMPUTER SERVICE, INC (“CCSI’)

Defendants.

 

REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANT
NASSAU BOARD OF COOPERATIVE EDUCATIONAL SERVICES’
MOTION TO ENFORCE THE INDEMNIFICATION CLAUSE OF
THE VENDOR SERVICE AGREEMENT

Of Counsel: Lewis R. Silverman, Esq.
Joshua M. Goldstein, Esq
Case 2:18-cv-04360-RRM-AKT Document 56 Filed 03/08/19 Page 2 of 7 PagelD #: 391

TABLE OF CONTENTS
TABLE OF AUTHORITIES. ....0.0.0 0.0 ree iii
ARGUMENT... .ccccccceccccceseceeeeeeeeseecneceeseeseceseseseesassesesseerecseessusneseseeeseesnesireeeesesenessesneseesnenenentntegs 1

POINT I

ABANDONMENT OF CAUSES OF ACTION AGAINST BOCES............ceeced

POINT I
THIS MOTION SHOULD BE HELD IN ABEYANCE ......0.0..occccecccsesteeeeeeeeeeeensenes 3
CONCLUSION 0... cccccccccccecereeseeneeneceseeseceeeecenessessecsessessesanssesseesesnaseeseresseseesnesesessesrsrersesesenteteas 3

ii
Case 2:18-cv-04360-RRM-AKT Document 56 Filed 03/08/19

TABLE OF AUTHORITIES

Cases

Chamberlain vy. City of White Plains,

986 F. Supp. 2d 363, 2013 WL 6477334 (S.D.N.Y. 2013) veces

Jean-Louis v. Metro. Cable Commce’ns, Inc.,

838 F. Supp. 2d 111 (S.D.N.Y. 201 Dscccccssccsssssssseecssessssssseeesssessssneeeeee

Liang v. City of New York,

2014 WL 4966074,n. 1 (E.D.NLY. Oct. 3, 2014)... eesceeseseneeeeeenes

Lipton v. Cnty. of Orange, N_Y.,

315 F.Supp.2d 434 (S.D.N.Y 2004) cccccccccssssssssssssssssssssseseessesssseeeseeees

Magnuson v. Newman,

2013 WL 5380387,n. 3 (S.D.N.Y. Sept. 25, 2013) ..essssscsssssssesssessseen

Romeo & Juliette Laser Hair Removal, Inc. v. Assara I LLC,

2014 WL 4723299 (S.D.N.Y. Sept. 23, 2014)... ce ccesseseesereneereneees

Rutherford Food Corp. v. McComb,

331 U.S. 722, 67 S. Ct. 1473, 91 L. Ed. 1772 (1947)... cccccceseeeeeeees

Tieman v. City of Newburgh,

2015 WL 1379652,n. 10 (S.D.N.Y. Mar. 26, 2015) ...ccccccsereeeeeees

Watkins v. First Student, Inc.,

2018 WL 1135480 (S.D.N_Y. Feb. 28, 2018)... ccecceereseeteeeteeees

Westchester Cty. Indep. Party v. Astorino,

137 F. Supp. 3d 586, 2015 WL 5883718 (S.D.N.Y. 2015)... eee

Wright v. Brae Burn Country Club, Inc.,

2009 WL 725012 (S.D.N.Y. Mar. 20, 2009) ....cceccccecceesereneereseeseeseens

Zheng v. Liberty Apparel Co. Inc.,

355 F.3d 61 (2d Cir. 2003)... ee eceesceneeseecrseeneseeseaesssesseesteseeeseeees

ill

Page 3 of 7 PagelD #: 392
PRELIMINARY STATEMENT

Defendant, Nassau Board of Cooperative Educational Services (“BOCES”), by and
through its attorneys, Silverman & Associates, respectfully submits this Reply Memorandum of
Law in further support of its Motion to Enforce the Indemnification Clause of the 2015-2016
Vendor Service Agreement (“the Agreement”) between BOCES and Defendant Contemporary
Computer Services, Inc. (““CCSI’).

ARGUMENT

POINT | ABANDONMENT OF CAUSES OF ACTION AGAINST BOCES

In BOCES’ Memorandum of Law in support of its Motion to Dismiss the Plaintiff's
Complaint, we argued that Plaintiff's claims under the Fair Labor Standards Act (“FLSA”) are
time-barred as Plaintiff failed to plausibly allege that BOCES acted willfully. Watkins v. First
Student, Inc., No. 17-CV-1519 (CS), 2018 WL 1135480, at *8 (S.D.N.Y. Feb. 28, 2018). We also
argued that Plaintiff failed to state a claim as BOCES could not be considered a joint employer
under both the FLSA and New York Labor Law per either the Formal Control Test or the
Functional Control Factors as Plaintiff failed to plausibly allege that BOCES functioned as
Plaintiff's employer. See Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 70 (2d Cir. 2003) (citing
Rutherford Food Corp. v. McComb, 331 U.S. 722, 724-25, 730, 67 S. Ct. 1473, 1474, 91 L. Ed.
1772 (1947)); Jean-Louis v. Metro. Cable Comme’ns, Inc., 838 F. Supp. 2d 111 (S.D.N.Y. 2011).

We also argued that Plaintiff's claims under the ADA and the ADEA must fail as Plaintiff
failed to exhaust administrative remedies. Further, we argued that Plaintiff's state law claims
necessitated dismissal as they are time-barred or alleged conduct that did not rise to the necessary

level of conduct to survive scrutiny.
Plaintiff did not oppose any of these arguments as he did not file an opposition brief. It is
well settled that where a plaintiff does not oppose arguments seeking dismissal of claims in a Rule
12(b) motion to dismiss, those claims are deemed to be abandoned. See Tieman v. City of
Newburgh, 2015 WL 1379652, at *15 n. 10 (S.D.N.Y. Mar. 26, 2015) (holding that the plaintiff
abandoned a claim when he did not respond to the defendant’s arguments in support of its motion
to dismiss); Liang v. City of New York , 2014 WL 4966074, at *1 n. 1 (E.D.N.Y. Oct. 3, 2014)
(deeming abandoned and dismissing claim against certain defendants where the plaintiff did not
respond to their arguments in support of their motion to dismiss); Wright v. Brae Burn Country
Club, Inc., 2009 WL 725012, at *5 (S.D.N.Y. Mar. 20, 2009) (deeming abandoned and dismissing
the plaintiffs’ claim where the plaintiffs failed to address the defendants arguments about that
claim); Westchester Cty. Indep. Party v. Astorino, 137 F. Supp. 3d 586, 617-18, 2015 WL 5883718
(S.D.N.Y. 2015) (holding that the plaintiffs abandoned their certain claims where several of the
defendants moved to dismiss a claim and the plaintiffs did not oppose its dismissal); Magnuson v.
Newman, No. 10 CIV. 6211 JMF, 2013 WL 5380387, at *6 n. 3 (S.D.N.Y. Sept. 25, 2013)
(citing Lipton v. Cnty. of Orange, N.Y., 315 F.Supp.2d 434, 445 (S.D.N.Y 2004) (Court dismissed
certain FLSA claims on behalf of corporate plaintiffs after the plaintiff failed to respond to the
defendants’ argument for dismissal).

“At the motion to dismiss stage... a plaintiff abandons a claim by failing to address the
defendant’s arguments in support of dismissing that claim.” Romeo & Juliette Laser Hair
Removal, Inc. v. Assara I LLC, 2014 WL 4723299, at *7 (S.D.N.Y. Sept. 23, 2014). Furthermore,
a “court may, and generally will, deem a claim abandoned when a plaintiff fails to respond to a

defendant's arguments that the claim should be dismissed.” Chamberlain v. City of White Plains,
986 F. Supp. 2d 363, 392, 2013 WL 6477334 (S.D.N.Y. 2013). As in the cases cited above,
Plaintiffs claims against BOCES should be deemed by the Court as abandoned.

Plaintiff's failure to raise any argument whatsoever in opposition to the dispositive
arguments raised by BOCES in the Rule 12 Motion to Dismiss constitutes an abandonment of the
claims against them, and as such, the claims should be dismissed in their entirety, and with
prejudice.

POINTH: THIS MOTION SHOULD BE HELD IN ABEYANCE

Due to Plaintiff's failure to oppose any argument in BOCES’ Motion to Dismiss, the Court
should find that Plaintiff has abandoned his claims against BOCES and dismiss his claims. The
instant motion for enforcement of the indemnification clause of the Agreement may therefore be
moot. Asa result, we respectfully request that this motion be held in abeyance pending a decision
by the Court on BOCES’ Motion to Dismiss.

CONCLUSION

For all the foregoing reasons, BOCES respectfully requests that the Court hold the instant

motion in abeyance pending a decision by the Court on BOCES’ Motion to Dismiss.

Dated: White Plains, New York
March 8, 2019

Respectfully submitted,

SILVERMAN & ASSOCIATES

By: pL pEeo

Lewis R. Silverman

Joshua M. Goldstein

Attorneys for Defendant, Nassau Board
Of Cooperative Educational Services
445 Hamilton Avenue, Suite 1102
White Plains, New York 10601

(914) 574-4510
Case 2:18-cv-04360-RRM-AKT Document 56 Filed 03/08/19

To:

Fred Grafstein, P.C.

Attorney for Plaintiff

2061 Deer Park Avenue

Deer Park, NY 11729
Attention: Fred Grafstein, Esq.

Sokoloff Stern LLP
Attorneys for Co-Defendant,
Massapequa Union Free
School District

179 Westbury Avenue

Carle Place, NY 11514
Attention: Mark A. Radi, Esq.

Littler Mendelson, P.C.

Attorneys for Co-Defendant,
Contemporary Computer

Service, Inc.

290 Broadhollow Road, Suite 305
Melville, NY 11747

Attention: Kelly C. Spina, Esq.

Page 7 of 7 PagelD #: 396
